Citation Nr: 0419736	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for angioneurotic 
edema, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected post-operative 
appendicitis post-intestinal obstruction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board remanded this case in October 2001 for additional 
development.  Subsequently, the RO granted a 40 percent 
rating for angioneurotic edema, the maximum allowed for that 
disorder, from the date of claim.  The case has returned for 
appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's overall disability picture for post-
operative appendicitis post-intestinal obstruction is 
manifested by moderately severe symptoms.

3.  The veteran is rated at the maximum schedular rating for 
angioneurotic edema.


CONCLUSION OF LAW

1.  The criteria for a schedular evaluation of 30 percent, 
but no more, have been met for post-operative residuals of 
small bowel obstruction.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.114, Diagnostic 
Code 7301 (2003).

2.  A rating in excess of 40 percent for angioneurotic edema 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.104, Diagnostic Code 7118 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals substantial compliance 
with the VCAA sufficient to proceed with the disposition of 
the appeal.  That is, the RO sent the veteran a letter in 
April 2002 explaining the evidence necessary to support the 
claim for increased ratings for post-operative residuals of 
small bowel obstruction and angioneurotic edema.  In 
addition, the March 2004 supplemental statement of the case 
included the text of the VA regulations that implement the 
notice and assistance provisions from the statute.  The Board 
acknowledges that this letter was not provided prior to the 
initial determination and does not advise the veteran to 
submit to the RO any evidence in his possession relevant to 
the appeal.  Pelegrini v. Principi, No. 01-944, slip op. at 
10 (Vet. App. June 24, 2004).  However, the Board does 
emphasize that this appeal stems from a May 2000 claim and an 
August 2000 decision.  In addition, the April 2002 letter 
does not explain which portion of evidence needed to 
substantiate the claims, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  On this point, however, the Board notes that the 
veteran has provided or authorized the release of certain 
evidence, which, as discussed below, has been associated with 
the claims folder.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." Id. at 11.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
That letter specifically identified certain evidence that the 
RO would secure.  It also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.

With respect to the duty to assist, the RO has obtained VA 
medical records and relevant medical examinations and 
opinions.  38 U.S.C.A. § 5103A.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In addition, the veteran has not 
identified or authorized the release of any additional 
evidence.  Therefore, the Board is satisfied that the duty to 
assist has been met.     

II.  Legal criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The veteran has appealed the rating decision assigning an 
initial 10 percent disability rating for post-operative 
residuals of an appendicitis, post intestinal obstruction 
associated with angioneurotic edema of the bowel, and an 
existing 40 percent disability rating for angioneurotic 
edema.  38 C.F.R. § 4.71a.  The rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

III.  Post-operative residuals of small bowel obstruction

Where residual adhesions constitute the predominant abdominal 
disability, the condition is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7301.  That code provides a 10 percent rating 
for a moderate condition with pulling pain attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea), or abdominal distention; a 30 percent rating for a 
moderately severe condition with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain; and a 50 
percent rating for a severe condition with definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea, or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  A note to Diagnostic Code 
7301 indicates that ratings for adhesions will be considered 
when there is history of operative or other traumatic or 
infectious (intra-abdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.

The Board finds that the medical evidence reveals an overall 
disability picture that more closely reflects moderately 
severe symptoms of post-operative residuals of a small bowel 
obstruction.  Specifically, the evidence of record indicates 
that the veteran's condition is manifested by complaints of 
abdominal pain.  

According to a November 2002 VA gastrointestinal medical 
examination report, the VA examiner noted the veteran's 
medical history from the claims files.  The VA examiner 
diagnosed the veteran with recurrent intestinal obstructions 
due to peritoneal adhesions and peritoneal adhesions due to 
suppurative appendicitis.  The Board finds that this evidence 
more nearly approximates the criteria for a 30 percent 
rating.  Diagnostic Code 7301.  The Board has considered the 
outpatient treatment records documented in the file.

The evidence, however, does not reflect a severe condition 
with definite partial obstruction shown by x-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea, or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  As 
the evidence of record is not indicative of a disability 
picture manifested by frequent and severe symptoms, the 
veteran's disability picture does not more closely 
approximate the criteria for a 50 percent disability rating.  
See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7301 (2003).  
Instead, his overall condition more closely approximates a 
moderately severe disability picture such that a 30 percent 
disability rating is appropriate.  Id.  

In short, the veteran's post-operative residuals of an 
appendicitis, post intestinal obstruction of the bowel, more 
closely approximate the criteria for a 30 percent disability 
rating.  Diagnostic Code 7301.  As the evidence of record is 
not indicative of a worsening of the veteran's condition such 
that his disability picture more closely approximates the 
criteria for a 50 percent disability rating.  To the extent 
that the preponderance of the evidence is against a 
disability rating in excess of 30 percent at any point during 
the pendency of this appeal, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 4.3 (2003).

IV.  Angioneurotic edema of the bowel

Pursuant to the Board's October 2001 remand, the RO granted a 
40 percent rating from the date of claim for angioneurotic 
edema of the bowel.  The RO informed the veteran in a March 
2004 rating decision that the 40 percent rating was a total 
grant of the benefit found on appeal because it was the 
maximum rating provided by 38 C.F.R. § 4.114, Diagnostic Code 
7118.

On appeal, the Board has considered whether the veteran is 
entitled to a higher disability rating under a different 
diagnostic code.  But see 38 C.F.R. § 4.14 (2003).  A careful 
review of the evidence of record reveals that the veteran's 
disability picture is predominantly manifested by symptoms as 
reflected in Diagnostic Code 7118 and his entire disability 
picture was used in evaluating his increased rating claim.  A 
higher disability rating would therefore not be warranted 
utilizing other digestive system diagnostic codes.  See 38 
C.F.R. § 4.114 (2003) (a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation).

V. Extra-schedular consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).

The veteran has indicated that he experienced 
gastrointestinal problems.  He has also reported the need for 
medical treatment.  There is, however, no objective evidence 
that the veteran was in fact incapacitated from work due to 
the service-connected disorders on appeal.  The evidence 
shows manifestations clearly contemplated by the assigned 
percentage ratings consistent with governing diagnostic 
criteria.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.







							(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent disability rating, but no more, for post-
operative residuals of an appendicitis, post intestinal 
obstruction associated with angioneurotic edema of the bowel, 
is granted, subject to the laws and regulations governing the 
disbursement of VA benefits.

Entitlement to an evaluation in excess of 40 percent for 
angioneurotic edema of the bowel is denied



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



